      Case 4:15-cr-00632 Document 138 Filed on 03/16/21 in TXSD Page 1 of 10
                                                                       United States District Court
                                                                         Southern District of Texas

                                                                            ENTERED
                                                                           March 16, 2021
                      UNITED STATES DISTRICT COURT
                                                                         Nathan Ochsner, Clerk
                       SOUTHERN DISTRICT OF TEXAS
                           HOUSTON DIVISION

UNITED STATES OF AMERICA                 §
                                         §
vs.                                      §   CRIMINAL NO. 4:15-CR-0632-01
                                         §
ROGER MALDONADO                          §
                                         §
                                         §


                        MEMORANDUM AND ORDER

        The defendant, Roger Maldonado (BOP #98556-379), is presently serving a

420-month prison sentence that he received as the result of his conviction for sex-

trafficking offenses. Citing chronic respiratory issues and concerns about the

COVID-19 pandemic, Maldonado has now filed a motion for compassionate release

from imprisonment under 18 U.S.C. § 3582(c)(1)(A)(i) [Doc. # 135].                The

government opposes Maldonado’s request, arguing that his motion is unexhausted

and, alternatively, that he does not meet the criteria for relief [Doc. # 137].

Maldonado’s motion for compassionate release will be denied for the reasons

explained below.

I.      BACKGROUND

        After a grand jury returned an indictment against him [Doc. # 12], the

government charged Maldonado in a superseding information with two counts of

sex-trafficking by force, fraud, or coercion [Doc. # 60]. Maldonado waived a formal
    Case 4:15-cr-00632 Document 138 Filed on 03/16/21 in TXSD Page 2 of 10




indictment on those charges and entered a guilty plea to both counts pursuant to a

written plea agreement, in which Maldonado admitted using force, threats of force,

fraud, and coercion to compel two victims to perform commercial sex acts, i.e.,

prostitution, that he benefitted from financially [Doc. # 64, at 7-10].

      The Probation Office prepared a Presentence Report (“PSR”), which

contained detailed accounts from witnesses showing that Maldonado compelled two

underage victims — whom he repeatedly and violently assaulted — to engage in

prostitution for his financial gain [Doc. # 125, at 5-11]. The PSR also detailed

Maldonado’s lengthy record of criminal convictions and other criminal conduct,

which placed him in Criminal History Category V [Id. at 17-25]. After considering

the PSR, the Court sentenced Maldonado to serve concurrent terms of 420 months’

imprisonment on each count [Doc. # 134, at 2].

      The Fifth Circuit dismissed Maldonado’s appeal as frivolous in an

unpublished opinion. See United States v. Maldonado, No. 17-20703 (5th Cir. April

9, 2019) (per curiam) [Doc. # 133]. Maldonado remains confined and is currently

serving his sentence in the Federal Bureau of Prisons (“BOP”) at the United States

Penitentiary in Terre Haute, Indiana (“USP-Terre Haute”). See United States Bureau

of Prisons website, available at: https://www.bop.gov/inmateloc/ (last visited March

15, 2021).

      On October 12, 2020, the Court received Maldonado’s motion for
                                           2
      Case 4:15-cr-00632 Document 138 Filed on 03/16/21 in TXSD Page 3 of 10




compassionate release from prison under 18 U.S.C. § 3582(c)(1)(A)(i) [Doc. # 135].

Maldonado seeks release on the grounds that he suffers from two chronic respiratory

conditions (asthma and bronchitis), which place him at increased risk of serious

illness or death if he remains in prison due to the COVID-19 pandemic [Doc. # 135,

at 3].1

II.       DISCUSSION

          A.   Maldonado’s Motion is Unexhausted

          A district court is authorized to modify a term of imprisonment for

compassionate reasons under 18 U.S.C. § 3582(c)(1)(A), as amended by the First

Step Act of 2018, Pub. L. 115-391, Title VI, § 603(b), 132 Stat. 5194, 5239-41 (Dec.

21, 2018), upon motion of the Director of the BOP “or upon motion of the defendant



1
 The Court notes that Maldonado has also provided a copy of correspondence, which he
reportedly sent to the United States Attorney General in October 2020, for purposes of
requesting a transfer to home confinement [Doc. # 136]. A request for home confinement
differs from a request for compassionate release under 18 U.S.C. § 3582(c)(1)(A).
Requests for home confinement are typically governed by 34 U.S.C. § 60541(g), which
provides for the transfer of elderly and terminally ill inmates to home detention under
certain circumstances at the discretion of the Attorney General. Although the Coronavirus
Aid, Relief, and Economic Security Act (“CARES Act”) of 2020, Pub. L. No. 116-136, §
12003(b)(1)(B)(2) (March 27, 2020), gave the BOP Director discretionary authority to
grant home confinement under 18 U.S.C. § 3624(c)(2), Maldonado does not allege facts
showing that he has been denied home confinement due to an abuse of discretion and he
does not otherwise show that this Court has jurisdiction to consider this request. See Cheek
v. Warden of Federal Med. Ctr., 835 F. App’x 737, 740 (5th Cir. Nov. 4, 2020); see also
United States v. Gutierrez, No. 2:13-CR-0617-01, 2020 WL 2850042 (S.D. Tex. June 2,
2020) (dismissing a federal prisoner’s motion for home confinement for lack of
jurisdiction).
                                             3
    Case 4:15-cr-00632 Document 138 Filed on 03/16/21 in TXSD Page 4 of 10




after the defendant has fully exhausted all administrative rights to appeal,” if the

court finds that:

         i.   “extraordinary and compelling reasons warrant a reduction;” or

        ii.   the defendant is at least 70 years of age, has served at least 30
              years in prison, and “a determination has been made by the
              Director of the BOP that the defendant is not a danger to the
              safety of any other person or the community[.]”

18 U.S.C. § 3582(c)(1)(A).       Maldonado makes no mention of submitting an

administrative request for compassionate release to the warden at USP-Terre Haute

and, according to the government, there is no record showing that he did so [Doc. #

137, at 3-4]. Because he has not exhausted administrative remedies as required, the

government argues that Maldonado’s motion must be denied [Id.].

      The statute makes clear that a district court may not consider a defendant’s

motion for a reduction or modification of a term of imprisonment under § 3582(c)

until “after the defendant has fully exhausted all administrative rights to appeal a

failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or the

lapse of 30 days from the receipt of such a request by the warden of the defendant’s

facility, whichever is earlier[.]” 18 U.S.C. § 3582(c)(1)(A).         The pre-filing

administrative exhaustion requirement is not jurisdictional, but it is a mandatory

claim-processing rule. See United States v. Franco, 973 F.3d 465, 467-68 (5th Cir.

2020), cert. denied, — S. Ct. —, 2020 WL 7132458 (U.S. Dec. 7, 2020); see also

                                          4
    Case 4:15-cr-00632 Document 138 Filed on 03/16/21 in TXSD Page 5 of 10




United States v. Powell, 843 F. App’x 940, 941 (5th Cir. 2021) (per curiam)

(affirming dismissal of a compassionate release motion for lack of exhaustion).

Because Maldonado does not allege or show that he exhausted his administrative

remedies before seeking relief in federal court, his motion for compassionate release

must be denied.

      B.     Alternatively, Maldonado is Not Entitled to Relief

      The government argues further that that Maldonado’s motion is without merit

because he does not meet the criteria for relief [Doc. # 137, at 5-14]. Any reduction

in sentence under § 3582(c)(1)(A) must comply with the applicable policy statement

articulated by the United States Sentencing Commission. See U.S.S.G. § 1B1.13

(U.S. Sentencing Comm’n 2018) (reflecting the applicable policy statement on

reductions to a term of imprisonment under 18 U.S.C. § 3582(c)(1)(A)).             If

“extraordinary and compelling reasons” are found to exist, the policy statement

found in U.S.S.G. § 1B1.13(2) authorizes early release only if the court finds that

the defendant “is not a danger to the safety of any other person or the community, as

provided in 18 U.S.C. § 3142(g).” Decisions about whether to grant or deny a

motion for compassionate release under § 3582(c)(1)(A) are discretionary,

depending on the reviewing court’s consideration of the applicable policy statement

and other sentencing factors found in 18 U.S.C. § 3553(a). See United States v.

Chambliss, 948 F.3d 691, 693 (5th Cir. 2020).
                                         5
    Case 4:15-cr-00632 Document 138 Filed on 03/16/21 in TXSD Page 6 of 10




      The Court has examined all of the pleadings and exhibits provided by the

parties and concludes that Maldonado does not show that extraordinary and

compelling reasons are present or that he meets the criteria for compassionate release

under 18 U.S.C. § 3582(c)(1)(A)(i). The current policy statement reflects that

consideration for release is limited to the following circumstances:

         A. Medical Condition of the Defendant. —

               i.   The defendant is suffering from a terminal illness (i.e., a
                    serious and advanced illness with an end of life trajectory).
                    A specific prognosis of life expectancy (i.e., a probability
                    of death within a specific time period) is not required.
                    Examples include metastatic solid-tumor cancer,
                    amyotrophic lateral sclerosis (ALS), end-stage organ
                    disease, and advanced dementia.

              ii.   The defendant is —

                      I.   suffering from a serious physical or medical
                           condition,

                     II.   suffering from a serious functional or cognitive
                           impairment, or

                    III.   experiencing deteriorating physical or mental health
                           because of the aging process,

                    that substantially diminishes the ability of the defendant to
                    provide self-care within the environment of a correctional
                    facility and from which he or she is not expected to
                    recover.

         B. Age of the Defendant. — The defendant (i) is at least 65 years
            old; (ii) is experiencing a serious deterioration in physical or
            mental health because of the aging process; and (iii) has served
                                           6
    Case 4:15-cr-00632 Document 138 Filed on 03/16/21 in TXSD Page 7 of 10




             at least 10 years or 75 percent of his or her term of imprisonment,
             whichever is less.

          C. Family Circumstances.

               i.   The death or incapacitation of the caregiver of the
                    defendant’s minor child or minor children.

              ii.   The incapacitation of the defendant’s spouse or registered
                    partner when the defendant would be the only available
                    caregiver for the spouse or registered partner.

          D. Other Reasons. — As determined by the Director of the Bureau
             of Prisons, there exists in the defendant’s case an extraordinary
             and compelling reason other than, or in combination with, the
             reasons described in subdivisions (A) through (C).

U.S. SENTENCING GUIDELINE MANUAL § 1B1.13, cmt. n. 1 (U.S. Sentencing

Comm’n 2018).

      Maldonado does not provide any medical records in support of his motion for

compassionate release. Exhibits provided by the government show that Maldonado,

who is 32 years of age, has been treated for allergic rhinitis, asthma, and bronchitis

[Doc. # 137-6, at 38]. The medical records show, however, that these chronic

conditions are controlled with inhalers and other medication as needed [Id. at 38, 40-

41]. Maldonado’s chest x-rays have been normal [Id. at 52, 57], and he is otherwise

in good health.

      Maldonado does not demonstrate that he is suffering from a terminal illness

or that he is over the age of 65 and suffers from a serious condition that substantially

                                           7
    Case 4:15-cr-00632 Document 138 Filed on 03/16/21 in TXSD Page 8 of 10




diminishes his ability to provide self-care within the correctional setting. See

U.S.S.G. § 1B1.13, cmt. n.1(A)-(B). He does not otherwise establish extenuating

family circumstances or that other reasons warrant relief. See id. § 1B1.13, cmt.

n.1(C)-(D). Because Maldonado does not show that he fits within any of the

categories found in U.S.S.G. § 1B1.13 cmt. n.1, he fails to establish an extraordinary

or compelling basis for compassionate release. See United States v. Rivas, 833 F.

App’x 556, 558-60 (5th Cir. Nov. 2, 2020) (per curiam) (discussing the factors in

the policy statement found in in U.S.S.G. § 1B1.13 cmt. n.1 (A)-(D) and concluding

that the defendant failed to show that any applied).

      To the extent that Maldonado expresses concern about contracting COVID-

19 while incarcerated, the government has provided information showing that the

BOP has taken numerous steps to stop the virus’s spread within the prison

environment [Doc. # 137, at 6-9]. Publicly available information from the BOP

confirms that efforts are underway to vaccinate the entire federal prison population

and prison staff.   See United States Bureau of Prisons website, available at:

http://bop.gov/coronavirus (last visited March 15, 2021) (indicating that there are

124,832 federal inmates held in BOP-managed institutions and that there have been

78,225 doses of the vaccine administered to date). Although this information reflects

that there are currently six reported positive cases of COVID-19 among the inmate

population at USP-Terre Haute, Maldonado does not allege specific facts showing
                                          8
    Case 4:15-cr-00632 Document 138 Filed on 03/16/21 in TXSD Page 9 of 10




that he is at serious risk at this facility. The Fifth Circuit has held that fear of

COVID-19, standing alone, does not warrant compassionate release. See United

States v. Thompson, 984 F.3d 431, 435 (5th Cir. 2021); see also United States v.

Raia, 954 F.3d 594, 597 (3d Cir. 2020) (observing that “the mere existence of

COVID-19 in society and the possibility that it may spread to a particular prison

alone cannot independently justify compassionate release, especially considering

BOP’s statutory role, and its extensive and professional efforts to curtail the virus’s

spread”).

      Compassionate release is not appropriate in this case for other reasons. In

addition to the policy statement that governs requests for compassionate release, the

Court has also carefully reviewed the record in this criminal case, which reflects that

Maldonado committed multiple violent assaults against two victims, causing serious

bodily injuries, while compelling them to engage in prostitution. As noted above,

the PSR reflects that Maldonado also has a long record of convictions and criminal

conduct involving other violent offenses [Doc. # 125, at 17-25]. Maldonado does

not provide evidence or allege facts showing that he “is not a danger to the safety of

any other person or to the community,” as provided in 18 U.S.C. § 3142(g). A

reduction in sentence is not warranted under these circumstances. See Chambliss,

948 F.3d at 694 (affirming the denial of compassionate release for an inmate

suffering from terminal cancer who had committed a violent offense); United States
                                          9
   Case 4:15-cr-00632 Document 138 Filed on 03/16/21 in TXSD Page 10 of 10




v. Barnes, No. 3:13-cr-38, 2020 WL 5437738, at *2 (S.D. Miss. Sept. 10, 2020)

(Compassionate release “is not and does not apply to those who present a danger of

. . . harm to the community.”).

       Based on this record, the Court finds that a balance of the sentencing factors

found in 18 U.S.C. § 3553(a) do not support a reduction in sentence because

Maldonado’s release would result in a sentence that does not reflect the seriousness

of his offense, promote respect for the law, provide just punishment, or deter

criminal conduct while protecting the public from further crimes.              Because

Maldonado does not show that he is eligible for compassionate release under 18

U.S.C. § 3582(c)(1)(A), his motion will be denied.

III.   CONCLUSION AND ORDER

       Accordingly, it is ORDERED that the motion for compassionate release

under 18 U.S.C. § 3582(c)(1)(A) filed by Roger Maldonado [Doc. # 135] is

DENIED.

       The Clerk will provide a copy of this order to the parties of record.

                                     March 16
       SIGNED at Houston, Texas on _____________________________, 2021.



                                  _______________________________________
                                            NANCY F. ATLAS
                                  SENIOR UNITED STATES DISTRICT JUDGE

                                               NAN Y F. ATLAS
                                      SENIOR UNI   STATES DISTRICT JUDGE
                                          10
